DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 5, 7, 11, and 13 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the sample fragmentation device for providing fragmented samples for mass spectrometry, comprising the claimed structure, switching between a flow path that passes through the heating unit and is connected to the separation column and a separate flow path that does not pass through the heating unit and is connected to the separation column, in combination with wherein the cooling unit being disposed on and in contact with the heating unit to cool the heating unit thereby cooling the pipe; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claims 5, 7, 11, and 13, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/JAMES CHOI/Examiner, Art Unit 2881